Citation Nr: 1441475	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral foot disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969, and from June 1974 to April 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that, in addition to the issues listed on the title page, the Veteran also appealed the issue of entitlement to service connection for a bilateral knee disorder.  However, in a September 2011 rating decision, service connection for left and right knee strain was awarded.  Therefore, as such is a full grant of the benefit sought on appeal, such issue is no longer before the Board. 

Additionally, while the Veteran failed to indicate in her January 2011 substantive appeal (VA Form 9) whether she desired a Board hearing in connection with her appeal, in a May 2011 statement, she stated that she did not want a hearing and requested that her case be forwarded to the Board for a decision.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board notes that the record reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits.  An April 2012 letter from the SSA states that the Veteran met the medical requirements to receive supplemental security income (SSI).  The letter goes on to state, however, that the Veteran's application for SSI disability benefits has been denied because she has too much income to be eligible for SSI.  Regardless, the letter states that the Veteran has been found disabled in September 2011.  Despite this finding of disability, however, the record does not include the Veteran's SSA records; nor does it include an attempt by the AOJ to obtain such records.  The Board notes that any records used in the decision finding a disability may have a bearing on this case.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  

In a December 2013 letter, the Veteran claimed that she was primarily treated by Dr. Clements for all her pain issues, but that the AOJ never attempted to obtain these records.  As such, on remand, these should be obtained.  Additionally, the Board notes that the September 2013 and November 2013 supplemental statements of the case considered Oklahoma City VA Medical Center (VAMC) treatment notes dated through November 2013.  However, the record does not include any VA treatment notes dated beyond November 2012.  Therefore, on remand, VA treatment records dated after November 2012 should be obtained and associated with the record.  The Veteran should also be invited to identify any additional VA or non-VA records referable to her claims and, thereafter, such should be obtained for consideration in her appeal.

Finally, with regard to the claim of entitlement to service connection for bilateral foot disorder, the Board notes that the Veteran was never afforded a VA examination.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.    

The Veteran alleges that she has fallen arches as a result of having to wear big boots during service.  Her service treatment records indicate that she has complained about foot pain while in service.  Furthermore, post-service VA treatment records indicate continuous complaints of foot pain.  Therefore, the Board concludes that a VA examination is warranted under McLendon.            

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's SSA disability records, including all medical records that formed the basis of any decision rendered by that agency.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Request that the Veteran to identify all outstanding VA or non-VA treatment records referable to her claimed bilateral foot, low back, and neck disorders.  

After securing any necessary authorizations from the Veteran, obtain all private treatment records identified by the Veteran, to especially include the records from Dr. Clements as mentioned in the Veteran's December 2013 letter.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

Obtain all identified and outstanding VA treatment records, to include those from the Oklahoma City VAMC dated from November 2012 to the present. All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R.
 § 3.159(e).

3. Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed bilateral foot disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.   

(A)  The examiner should identify all bilateral foot disorders found to be present. 

(B)  For each diagnosed foot disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such had its onset in, or is otherwise related to the Veteran's military service, to include her in-service complaints of foot pain and/or as a result of wearing big boots during service.
 
The examiner should consider the Veteran's lay statements regarding in-service incurrence and the continuity of symptomatology.  

The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and her agent should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



